                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        SNAP! MOBILE, INC.,                              Case No. 18-CV-04686-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                          ORDER GRANTING IN PART WITH
                                                                                             PREJUDICE AND DENYING IN PART
                                  14               v.                                        SECOND MOTION TO DISMISS
                                                                                             COUNTERCLAIMS
                                  15        PAUL CROGHAN,
                                                                                             Re: Dkt. No. 59
                                  16                     Defendant.

                                  17

                                  18            Before the Court is Plaintiff and Counterdefendant Snap! Mobile, Inc.’s (“Snap”) motion

                                  19   to dismiss the counterclaims set forth in Defendant and Counterclaimant Paul Croghan’s

                                  20   (“Croghan”) Second Amended Answer and Counterclaim (“Second Motion to Dismiss”). ECF No.

                                  21   59 (“Mot.”). Having considered the submissions of the parties, the relevant law, and the record in

                                  22   this case, the Court GRANTS IN PART with prejudice AND DENIES IN PART Snap’s Second

                                  23   Motion to Dismiss.

                                  24   I.       BACKGROUND
                                  25            A. Factual Background

                                  26            Snap is a Delaware corporation with its principal place of business in Seattle, Washington.

                                  27
                                                                                         1
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   ECF No. 1 (“Compl.”) ¶ 1. Snap developed an online donation platform to assist sports teams,

                                   2   coaches, and teachers to raise money through online donation campaigns. Id. ¶ 7. Snap makes its

                                   3   online donation platform available to teams, coaches, and teachers through its employees,

                                   4   including Snap’s sales representatives. Id. ¶ 12.

                                   5          Snap’s complaint focuses on Snap’s relationship with Croghan, a Santa Cruz, California

                                   6   resident who worked for Snap as an independent contractor starting in May 2014, and as an

                                   7   employee starting in July 2017, when Croghan signed a Sales Representative Agreement. Id. ¶¶ 2,

                                   8   14–16. In the Sales Representative Agreement, Croghan promised not to use, disclose, or

                                   9   otherwise misappropriate Snap’s confidential, proprietary, or trade secret information. Id. ¶ 32.

                                  10   According to Snap, Croghan quit suddenly on June 1, 2018, and commenced a relationship with a

                                  11   Snap competitor that is attempting, with Croghan’s assistance, to copy Snap’s fundraising tools

                                  12   and approaches and to misappropriate Snap’s trade secret information. Id. ¶¶ 30–57.
Northern District of California
 United States District Court




                                  13          Croghan’s allegations in the Second Amended Answer and Counterclaim focus on the

                                  14   alleged conduct of Snap in its capacity as Croghan’s employer. For instance, Croghan alleges that

                                  15   Snap misclassified Croghan as an independent contractor and then unilaterally changed Croghan’s

                                  16   status from an independent contractor to an employee on July 18, 2017. ECF No. 50 (“SAA”) at 3,

                                  17   30. Croghan further alleges that despite his change to employee status in 2017, Croghan continued

                                  18   to perform the same job duties he had performed as an independent contractor. Id. at 30. Croghan

                                  19   alleges that Snap exercised control over Croghan at all times, including during his tenure as an

                                  20   independent contractor. Id. at 28–29. Croghan alleges that he paid all of his own business

                                  21   expenses, was not provided compliant meal or rest periods, and was not paid minimum wages for

                                  22   all hours worked or overtime. Id. at 30–33. Croghan also alleges that Snap failed to record

                                  23   Croghan’s hours worked, failed to provide him accurate wage statements, failed to maintain

                                  24   accurate payroll records, and failed to pay Croghan all compensation due at termination. Id.

                                  25          B. Procedural History
                                  26          After Croghan ended his employment with Snap on June 1, 2018, Snap initiated the instant

                                  27
                                                                                           2
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   action against Croghan on August 3, 2018. See Compl. Snap brought five claims against Croghan:

                                   2   (1) trade secret misappropriation pursuant to the Defend Trade Secrets Act (“DTSA”); (2) trade

                                   3   secret misappropriation pursuant to the California Uniform Trade Secrets Act (“CUTSA”); (3)

                                   4   Breach of Contract; (4) Breach of Duty of Loyalty; and (5) violation of California Penal Code

                                   5   § 502. Compl. ¶¶ 58–98. Croghan filed his Answer and Counterclaim on August 28, 2018. ECF

                                   6   No. 15.

                                   7              On October 2, 2018, after meeting and conferring, the parties filed a stipulation for

                                   8   Croghan to amend his Answer and Counterclaim by October 12, 2018, ECF No. 25, which the

                                   9   Court granted, ECF No. 26. On October 12, 2018, Croghan filed his First Amended Answer and

                                  10   Counterclaim. ECF No. 27 (“FAA”). In his First Amended Answer and Counterclaim, Croghan

                                  11   asserted sixteen affirmative defenses and ten counterclaims. Croghan’s ten counterclaims were: (1)

                                  12   violation of California Labor Code § 2802 (“Unreimbursed Business Expenses”); (2) violation of
Northern District of California
 United States District Court




                                  13   California Labor Code §§ 226.7 and 512, and IWC Wage Order No. 4 (“Missed Meal Period”); (3)

                                  14   violation of California Labor Code §§ 226.7, and IWC Wage Order No. 4 (“Missed Rest Period”);

                                  15   (4) violation of California Labor Code §§ 1182.11, 1182.12, and 1197, and IWC Wage Order No.

                                  16   4 (“Failure to Pay Minimum Wage”); (5) violation of California Labor Code § 510, and IWC

                                  17   Wage Order No. 4 (“Failure to Pay Overtime”); (6) violation of California Labor Code § 226, and

                                  18   IWC Wage Order No. 4 (“Employee Itemized Wage Statement”); (7) violation of California Labor

                                  19   Code § 1174, and IWC Wage Order No. 4 (“Payroll Records”); (8) violation of California Labor

                                  20   Code §§ 201–02 (“Compensation Upon Termination”); (9) violations of the Family and Medical

                                  21   Leave Act (“FMLA”), 29 U.S.C. § 2601, and the California Family Rights Act (“CFRA”),

                                  22   California Government Code § 12945.2; and (10) violation of California’s Unfair Competition

                                  23   Law (“UCL”), Cal. Bus. & Prof. Code § 17200, et seq. Id. at 32–40.

                                  24             On October 29, 2018, Snap filed a motion to strike the affirmative defenses and to dismiss

                                  25   eight of the ten counterclaims set forth in Croghan’s First Amended Answer (“First Motion to

                                  26   Dismiss”). See Mot. at 32. Croghan opposed on November 13, 2018. ECF No. 34. Snap replied on

                                  27
                                                                                           3
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   November 20, 2018. ECF No. 39.

                                   2          On February 22, 2019, the Court granted in part with prejudice, granted in part without

                                   3   prejudice, and denied in part Snap’s motion to strike, and granted without prejudice Snap’s motion

                                   4   to dismiss Croghan’s First Amended Answer and Counterclaim. ECF No. 45 (“February 22, 2019

                                   5   Order”). In particular, the Court granted Croghan leave to amend by March 24, 2019, certain

                                   6   affirmative defenses as well as the eight counterclaims that Snap had moved to dismiss, including:

                                   7   the Unreimbursed Business Expenses counterclaim; the Missed Meal Period counterclaim; the

                                   8   Missed Rest Period counterclaim; the Failure to Pay Minimum Wage counterclaim; the Failure to

                                   9   Pay Overtime counterclaim; the Compensation Upon Termination counterclaim; the FMLA and

                                  10   CFRA counterclaim; and the UCL counterclaim. Id. The Court warned Croghan that if he failed to

                                  11   cure the deficiencies identified in the February 22, 2019 Order, the deficient counterclaims would

                                  12   be dismissed with prejudice. Id. at 31–21.
Northern District of California
 United States District Court




                                  13          On March 22, 2019, in response to the Court’s order dismissing certain affirmative

                                  14   defenses and counterclaims in the First Amended Answer and Counterclaim with leave to amend,

                                  15   Croghan filed his Second Amended Answer and Counterclaim. See SAA. In his Second Amended

                                  16   Answer and Counterclaim, Croghan asserted fifteen affirmative defenses and nine counterclaims.

                                  17   Croghan’s nine counterclaims include: (1) Unreimbursed Business Expenses; (2) Missed Meal

                                  18   Period; (3) Missed Rest Period; (4) Failure to Pay Minimum Wage; (5) Failure to Pay Overtime;

                                  19   (6) Employee Itemized Wage Statement; (7) Payroll Records; (8) Compensation Upon

                                  20   Termination; and (9) UCL. Id. The only counterclaim Croghan did not reassert was his FMLA and

                                  21   CFRA counterclaim.

                                  22          On March 25, 2019, Croghan filed a motion for leave to file a Third Amended Answer and

                                  23   Counterclaim. See ECF No. 51. On April 8, 2019, Snap filed its opposition to the motion for leave

                                  24   to file a Third Amended Answer and Counterclaim. ECF No. 58. On April 15, 2019, Croghan filed

                                  25   his reply. ECF No. 60. On August 1, 2019, the Court denied Croghan’s motion for leave to file a

                                  26   Third Amended Answer and Counterclaim. ECF No. 75.

                                  27
                                                                                        4
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1           In the meantime, on April 12, 2019, Snap filed the instant motion to dismiss Croghan’s

                                   2   Second Amended Answer and Counterclaim. See Mot. Croghan opposed on April 26, 2019. ECF

                                   3   No. 61 (“Opp’n”). Snap replied on May 3, 2019. ECF No. 62 (“Reply”).

                                   4   II.     LEGAL STANDARD
                                   5           A. Motion to Dismiss

                                   6           A motion to dismiss a counterclaim brought pursuant to Federal Rule of Civil Procedure

                                   7   12(b)(6) is evaluated under the same standard as a motion to dismiss a plaintiff’s complaint. See,

                                   8   e.g., Boon Rawd Trading Inter’l v. Paleewong Trading Co., 688 F. Supp. 2d 940, 947 (N.D. Cal.

                                   9   2010). Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss an

                                  10   action for failure to allege “enough facts to state a claim to relief that is plausible on its face.” Bell

                                  11   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

                                  12   plaintiff pleads factual content that allows the court to draw the reasonable inference that the
Northern District of California
 United States District Court




                                  13   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) “The

                                  14   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                  15   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted). For

                                  16   purposes of ruling on a Rule 12(b)(6) motion, a court “accept[s] factual allegations in the

                                  17   complaint as true and construe[s] the pleadings in the light most favorable to the nonmoving

                                  18   party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  19           The Court, however, need not accept as true allegations contradicted by judicially

                                  20   noticeable facts, see Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                  21   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                  22   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                  23   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                  24   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                  25   curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted

                                  26   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                  27
                                                                                           5
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   (9th Cir. 2004).

                                   2           B. Leave Amend
                                   3           Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend “should be

                                   4   freely granted when justice so requires,” bearing in mind that “the underlying purpose of Rule 15 .

                                   5   . . [is] to facilitate decision on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                   6   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc). However, a court may in its discretion

                                   7   “deny leave to amend due to ‘undue delay, bad faith or dilatory motive on the part of the movant,

                                   8   repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

                                   9   opposing party. . . , [and] futility of amendment.’” Leadsinger, Inc. v. BMG Music Pub., 512 F.3d

                                  10   522, 532 (9th Cir. 2008) (alterations in original) (quoting Foman v. Davis, 371 U.S. 178, 182

                                  11   (1962)).

                                  12   III.    DISCUSSION
Northern District of California
 United States District Court




                                  13           Snap again moves to dismiss Croghan’s “Unreimbursed Business Expenses” counterclaim

                                  14   (first counterclaim); “Missed Meal Period” counterclaim (second counterclaim); “Missed Rest

                                  15   Period” Counterclaim (third counterclaim); “Failure to Pay Minimum Wage” counterclaim (fourth

                                  16   counterclaim); “Failure to Pay Overtime” counterclaim (fifth counterclaim); “Compensation Upon

                                  17   Termination” counterclaim (eighth counterclaim); and “UCL” counterclaim (ninth counterclaim).

                                  18   Snap also argues for the first time that the Court should decline to exercise supplemental

                                  19   jurisdiction over Croghan’s counterclaims. The Court addresses each of Snap’s arguments below.

                                  20           A. Counterclaim #1: Unreimbursed Business Expenses
                                  21           Snap again moves to dismiss Croghan’s first counterclaim, the Unreimbursed Business

                                  22   Expenses counterclaim. Croghan’s Unreimbursed Business Expenses counterclaim asserts a right

                                  23   to recover for Snap’s violations of California Labor Code § 2802, which provides that Snap was

                                  24   required to reimburse Croghan’s business related expenses during Croghan’s employment with

                                  25   Snap. See SAA ¶¶ 53–57. Specifically, California Labor Code § 2802 provides:

                                  26           An employer shall indemnify his or her employee for all necessary expenditures or
                                  27           losses incurred by the employee in direct consequence of the discharge of his or her
                                                                                         6
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                              duties, or of his or her obedience to the directions of the employer, even though
                                   1          unlawful, unless the employee, at the time of obeying the directions, believed them
                                   2          to be unlawful.
                                       Cal. Lab. Code § 2802.
                                   3
                                              In the First Motion to Dismiss, Snap argued that Croghan’s Unreimbursed Business
                                   4
                                       Expenses counterclaim was insufficient because Croghan did not allege that Snap knew or should
                                   5
                                       have known that Croghan incurred the business expenses. See February 22, 2019 Order at 22–23.
                                   6
                                       In the February 22, 2019 Order, the Court agreed that Croghan failed to allege that “Snap knew or
                                   7
                                       should have known that Croghan incurred the business expenses.” See id.; Stuart v. RadioShack
                                   8
                                       Corp., 641 F. Supp. 2d 901, 904 (N.D. Cal. 2009) (“[F]or purposes of § 2802, before an
                                   9
                                       employer’s duty to reimburse is triggered, it must either know or have reason to know that the
                                  10
                                       employee has incurred an expense.”). In the February 22, 2019 Order, the Court acknowledged
                                  11
                                       that Croghan’s opposition asserted Snap had knowledge because “Snap knew Croghan was
                                  12
Northern District of California
 United States District Court




                                       working from home, Snap knew that Croghan used a cell phone for business purposes and was
                                  13
                                       required to do so[,] and Snap knew it did not reimburse Croghan” and that “Snap also knew that
                                  14
                                       sales incentives, such as pizza parties for sports teams Snap was fundraising for, were being paid
                                  15
                                       by Croghan but they did not reimburse him for these sales incentives.” February 22, 2019 Order at
                                  16
                                       23 (citing ECF No. 34). Nonetheless, in the February 22, 2019 Order, the Court found that
                                  17
                                       “Croghan’s factual assertions in response appear only in the opposition and not in the [First
                                  18
                                       Amended Answer and Counterclaim], and therefore these assertions do not save the deficiencies in
                                  19
                                       the [First Amended Answer and Counterclaim].” Id. Thus, the Court granted Snap’s motion to
                                  20
                                       dismiss the Unreimbursed Business Expenses counterclaim but granted Croghan leave to amend.
                                  21
                                              In the Second Amended Answer and Counterclaim, Croghan cured this deficiency by
                                  22
                                       pleading facts that Snap knew or should have known that Croghan incurred business expenses that
                                  23
                                       were required to be reimbursed. See SAA ¶ 54 (“Counter-Defendant was aware that
                                  24
                                       Counterclaimant worked from home, that Counterclaimant used a cell phone for business
                                  25
                                       purposes, as was required by Counter-Defendant, and that Counterclaimant would pay for pizza
                                  26
                                       parties for sports teams that Counter-Defendant was fundraising for.”).
                                  27
                                                                                       7
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1          In the instant motion to dismiss the Second Amended Answer and Counterclaim, Snap

                                   2   now argues that Croghan’s Unreimbursed Business Expenses counterclaim fails because it is

                                   3   premised on Snap’s misclassification of Croghan as an independent contractor. Specifically, Snap

                                   4   argues that Croghan failed to adequately allege that Croghan was an employee during the period in

                                   5   which Croghan was misclassified as an independent contractor and that Croghan’s failure to so

                                   6   allege means that Croghan cannot assert his Unreimbursed Business Expenses counterclaim. Mot.

                                   7   at 7–14. In support of this argument, Snap argues that the test in S.G. Borello & Sons v. Dep’t of

                                   8   Indus. Relations, 48 Cal. 3d 341 (1989) (“Borello”), governs whether Croghan was an employee

                                   9   during the period in which he was misclassified as an independent contractor, and that Croghan

                                  10   has not alleged sufficient facts to support that Croghan was an employee under the Borello test. Id.

                                  11   In opposition, Croghan argues first that Snap’s argument is untimely because Snap did not raise

                                  12   this argument in the First Motion to Dismiss. Opp’n at 6. Second, Croghan argues that his
Northern District of California
 United States District Court




                                  13   Unreimbursed Business Expenses counterclaim is not limited solely to the period in which

                                  14   Croghan was misclassified as an independent contractor. Id. at 6–7. Third, Croghan argues that the

                                  15   test in Dynamex Operations W. v. Superior Court, 4 Cal. 5th 903 (2018) (“Dynamex”), and not the

                                  16   Borello test applies to the question of whether Croghan was an employee during the period in

                                  17   which he was misclassified as an independent contractor. However, Croghan argues that to the

                                  18   extent Borello applies, Croghan sufficiently alleges that Croghan was an employee during the

                                  19   period in which he was misclassified as an independent contractor. The Court discusses each of

                                  20   the parties’ disagreements in turn.

                                  21          1. Timeliness
                                  22          First the Court notes that Croghan is correct that Snap did not assert this argument in

                                  23   Snap’s First Motion to Dismiss. Federal Rule of Civil Procedure 12(g)(2) governs whether or not

                                  24   Snap’s argument in the instant motion is nonetheless timely. See In re Apple iPhone Antitrust

                                  25   Litigation, 846 F.3d 313, 318 (9th Cir. 2017), aff’d sub nom. Apple Inc. v. Pepper, 139 S. Ct. 1514

                                  26   (2019) (“Rule 12(g)(2) provides that a defendant who fails to assert a failure-to-state-a-claim

                                  27
                                                                                        8
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   defense in a pre-answer Rule 12 motion cannot assert that defense in a later pre-answer motion

                                   2   under Rule 12(b)(6), but the defense may be asserted in other ways.”); see also, e.g., Harrell v.

                                   3   City of Gilroy, No. 17-CV-05204-LHK, 2019 WL 452039, at *9 (N.D. Cal. Feb. 5, 2019) (denying

                                   4   new arguments in a second motion to dismiss after finding the new arguments barred by Rule

                                   5   12(g)(2)). Nonetheless, the Court need not determine whether Snap is permitted to raise this new

                                   6   argument under Rule 12(g)(2) because, even considering Snap’s new argument, the Court denies

                                   7   Snap’s motion to dismiss Croghan’s Unreimbursed Business Expenses counterclaim.

                                   8          2. Croghan’s Unreimbursed Business Expenses Counterclaim is Limited to the Time
                                                 Period in Which Croghan was Misclassified as an Independent Contractor
                                   9
                                              As discussed, Croghan asserts that his Unreimbursed Business Expenses counterclaim is
                                  10
                                       not limited solely to the time period in which Croghan was misclassified as an independent
                                  11
                                       contractor, and therefore Snap’s motion to dismiss on this ground fails. Opp’n at 7–8. The Court
                                  12
Northern District of California




                                       rejects Croghan’s attempt to now reframe the time period of his Unreimbursed Business Expenses
 United States District Court




                                  13
                                       counterclaim. Croghan’s allegations specifically state “[a]s a result of Counter-Defendant’s
                                  14
                                       misclassifying Counterclaimant as an independent contractor, Counter-Defendant unlawfully
                                  15
                                       failed to indemnify Counterclaimant for necessary employment-related expenses, including,
                                  16
                                       among things, printing costs, sales incentive costs” as well as “travel costs, mileage and auto
                                  17
                                       expenses, computer equipment, utilities, and cellular telephone expenses, all of which were
                                  18
                                       required by Counter-Defendant.” SAA ¶ 38. Further, Croghan specifically alleges that “[b]y
                                  19
                                       misclassifying Counterclaimant as an independent contractor, and further by requiring
                                  20
                                       Counterclaimant to pay expenses and cover losses that Counterclaimant incurred in direct
                                  21
                                       consequence of the discharge of Counterclaimant’s duties for Counter-Defendant and/or in
                                  22
                                       obedience to Counter-Defendant’s direction, Counter-Defendant has violated Cal. Labor Code §
                                  23
                                       2802.” Id. ¶ 55. Thus, Croghan’s allegations specifically limit the time period of his Unreimbursed
                                  24
                                       Business Expenses counterclaim to the time period in which Croghan was misclassified as an
                                  25
                                       independent contractor.
                                  26
                                              Moreover, Croghan has already effectively conceded that his counterclaims are primarily
                                  27
                                                                                         9
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   based on Snap’s labor practices during the period in which Croghan was misclassified as an

                                   2   independent contractor. Indeed, in his reply brief in support of his motion for leave to file a Third

                                   3   Amended Answer and Counterclaim, Croghan offered to strike allegations about Snap’s labor

                                   4   practices from Croghan’s wage and hour counterclaims that were limited to the time period in

                                   5   which Croghan was misclassified as an independent contractor so that his claims would not be so

                                   6   limited. See ECF No. 60 at 11–12.

                                   7          Accordingly, the Court finds that Croghan’s Unreimbursed Business Expenses

                                   8   counterclaim is based on Snap’s labor practices that occurred during the period in which Croghan

                                   9   was misclassified as an independent contractor.

                                  10          3. The Borello and the Dynamex Employment Relationship Tests
                                  11          Next, the parties dispute which employment relationship test––Borello or Dynamex––

                                  12   governs the determination of whether Croghan should be deemed an employee during the period
Northern District of California
 United States District Court




                                  13   in which Croghan was misclassified as an independent contractor. See Mot. at 7–8; Opp’n at 8–9.

                                  14          Snap argues that the Borello test governs the instant dispute. Under Borello, to determine if

                                  15   a worker is an employee, the relevant inquiry is “whether the person to whom service is rendered

                                  16   has the right to control the manner and means of accomplishing the result desired.” 48 Cal. 3d at

                                  17   350 (brackets, internal quotation marks, citations omitted). “Perhaps the strongest evidence of the

                                  18   right to control is whether the hirer can discharge the worker without cause, because ‘[t]he power

                                  19   of the principal to terminate the services of the agent gives him the means of controlling the

                                  20   agent’s activities.’” Ayala v. Antelope Valley Newspapers, Inc., 59 Cal. 4th 522, 531 (2014)

                                  21   (citations omitted). If the “person to whom service is rendered” has “the right to control,” that is

                                  22   indicative that the worker is an employee. Borello, 48 Cal. 3d at 350. In addition, Borello

                                  23   recognizes, aside from the right to control, a list of “secondary indicia” that inform the task of

                                  24   classifying workers as either an employee or an independent contractor. Drawn from the

                                  25   Restatement of Second of Agency, these secondary indicia include:

                                  26          (a) whether the one performing services is engaged in a distinct occupation or
                                  27          business; (b) the kind of occupation, with reference to whether, in the locality, the
                                                                                      10
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                              work is usually done under the direction of the principal or by a specialist without
                                   1          supervision; (c) the skill required in the particular occupation; (d) whether the
                                   2          principal or the worker supplies the instrumentalities, tools, and the place of work
                                              for the person doing the work; (e) the length of time for which the services are to be
                                   3          performed; (f) the method of payment, whether by the time or by the job; (g) whether
                                              or not the work is a part of the regular business of the principal; and (h) whether or
                                   4          not the parties believe they are creating the relationship of employer-employee.
                                   5   Borello, 48 Cal. 3d at 351 (citation omitted). Courts consider these factors to determine whether
                                   6   the worker is an employee or an independent contractor. See, e.g., Gonzalez v. Workers’ Comp.
                                   7   Appeals Bd., 46 Cal. App. 4th 1584, 1590 (1996) (discussing secondary indicia factors to
                                   8   determine whether worker was an employee or an independent contractor).
                                   9          By contrast, Croghan argues that the Dynamex test governs the instant dispute. Under
                                  10   Dynamex, Croghan is presumed to be an employee. 4 Cal. 5th at 955. Further, Dynamex permits
                                  11   Croghan to be classified as an independent contractor only if Snap demonstrates that Croghan
                                  12   “satisfies each of three conditions: (a) that the worker is free from the control and direction of the
Northern District of California
 United States District Court




                                  13   hirer in connection with the performance of the work, both under the contract for the performance
                                  14   of the work and in fact; and (b) that the worker performs work that is outside the usual course of
                                  15   the hiring entity’s business; and (c) that the worker is customarily engaged in an independently
                                  16   established trade, occupation or business of the same nature as that involved in the work
                                  17   performed.” Id. at 955–56 (emphasis in original).
                                  18          The Court need not resolve the parties’ dispute as to which test applies because, even under
                                  19   the Borello test, the Court finds that Croghan’s allegations are sufficient to support a finding that
                                  20   Croghan was an employee during the period in which Croghan was misclassified as independent
                                  21   contractor.
                                  22          4. Croghan’s Allegations are Sufficient Under the Borello Test
                                  23          Under Borello, to determine if a worker is an employee, the relevant inquiry is “whether
                                  24   the person to whom service is rendered has the right to control the manner and means of
                                  25   accomplishing the result desired.” 48 Cal. 3d at 350 (brackets, internal quotation marks, citations
                                  26   omitted). If the “person to whom service is rendered” has “the right to control,” that is indicative
                                  27
                                                                                         11
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   that the worker is an employee. Borello, 48 Cal. 3d at 350. In addition, Borello recognizes, aside

                                   2   from the right to control, a list of “secondary indicia” that inform the task of classifying a worker

                                   3   as either an employee or an independent contractor.

                                   4          For the reasons given below, the Court finds that Croghan’s Second Amended Answer and

                                   5   Counterclaim sufficiently alleges that Croghan was an employee during the period in which

                                   6   Croghan was misclassified as an independent contractor because Croghan alleges that Snap had

                                   7   “the right to control the manner and means of accomplishing the result desired,” Borello, 48 Cal.

                                   8   3d at 350, and because Croghan has alleged other secondary indicia suggesting he was an

                                   9   employee. The Court discusses each in turn.

                                  10              a. Right to Control the Manner and Means
                                  11          First, Croghan sufficiently alleges that Snap retained the “right to control the manner and

                                  12   means” of Croghan’s work during the period in which Croghan was misclassified as an
Northern District of California
 United States District Court




                                  13   independent contractor such that Croghan was in fact an employee of Snap under California law.

                                  14   Borello, 48 Cal. 3d at 350. The Court first discuses relevant case law before evaluating Snap’s

                                  15   allegations.

                                  16          In Ruiz v. Affinity Logistics Corp., for instance, the Ninth Circuit found that plaintiff truck

                                  17   drivers were employees of defendant trucking company. 754 F.3d 1093, 1101 (9th Cir. 2014).

                                  18   Relevant here, the Ninth Circuit found that the defendant trucking company had the right to

                                  19   control the plaintiff truck drivers’ work because, inter alia, the defendant trucking company

                                  20   controlled the drivers’ rates, schedules, and routes; controlled the equipment; monitored the

                                  21   progress of each driver; required the drivers to report to the warehouse and attend “stand-up”

                                  22   meetings; and required the drivers to call the defendant truck company during their driving routes.

                                  23   Id. at 1101–03. In Alexander v. FedEx Ground Package Sys., Inc., the Ninth Circuit found that

                                  24   plaintiff FedEx drivers were employees for similar reasons as in Ruiz. 765 F.3d 981, 984 (9th Cir.

                                  25   2014). The Ninth Circuit in Alexander further noted, among other things, that defendant had

                                  26   structured the drivers schedules so that the drivers worked 9.5 to 11 hours each day. Id. at 990.

                                  27
                                                                                         12
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1           In Villalpando v. Exel Direct Inc., the United States District Court for the Northern District

                                   2   of California found that delivery driver plaintiffs were employees because the facts established

                                   3   that defendant had the right to control plaintiffs. No. 12-CV-04137-JCS, 2015 WL 5179486, at

                                   4   *45 (N.D. Cal. Sept. 3, 2015). The Villalpando court emphasized that defendant engaged in

                                   5   extensive training of plaintiffs, subjected plaintiffs to oversight, and expected plaintiffs to follow

                                   6   specific guidelines as to how they perform their jobs; that defendant required plaintiffs to attend

                                   7   “stand-up meetings”; and that defendant exercised control over the plaintiff drivers’ schedules,

                                   8   including by hiring drivers who could work full-time and by typically requiring its drivers to work

                                   9   five to six days a week, between 10 and 12 hours a day. Id.

                                  10           In Hurst v. Buczek Enterprises, LLC, the United States District Court for the Northern

                                  11   District of California found that plaintiff, who was a landscape contractor and handyman, had set

                                  12   forth sufficient facts to survive summary judgment on the question of whether he was an employee
Northern District of California
 United States District Court




                                  13   instead of an independent contractor when plaintiff had set forth evidence that he, inter alia,

                                  14   worked exclusively for defendant during the relevant time period and that defendant sent work

                                  15   orders daily directing plaintiff what to do. 870 F. Supp. 2d 810, 825 (N.D. Cal. 2012). The Hurst

                                  16   court also stated, “between the detailed work orders, training sessions, instructional memoranda,

                                  17   conference calls, and substantial photo documentation requirement, a jury could reasonably

                                  18   conclude that [defendant] exercised control over both ‘the manner and means of accomplishing the

                                  19   result desired.’” Id.

                                  20           In Guifu Li v. A Perfect Day Franchise, Inc., this Court found that massage therapist

                                  21   plaintiffs had sufficiently alleged that the defendants misclassified the plaintiffs as independent

                                  22   contractors when the plaintiffs were in fact employees who performed services controlled by

                                  23   defendants as required by Borello. No. 5:10-CV-01189-LHK, 2012 WL 2236752, at *7 (N.D. Cal.

                                  24   June 15, 2012). This Court found sufficient the plaintiffs’ allegations that “Plaintiffs’ perform

                                  25   services within Defendants’ usual course of business and do not work in an independently

                                  26   established trade, occupation, profession, or business”; that “Defendants instruct Plaintiffs how to

                                  27
                                                                                         13
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   do their work, regulate their hours, determine and control the terms, conditions, and amounts paid

                                   2   for Plaintiffs’ services”; that “Defendants disciplined Plaintiffs and dictated the performance and

                                   3   details of their jobs”; that “Defendants also provide the necessary instrumentalities for work”; and

                                   4   that “Defendants exercise control over the hours, wages and all working conditions of class

                                   5   members, [and] set the price, schedule and terms of the services class members provide to clients.”

                                   6   Id.

                                   7          Here, like in Ruiz, Alexander, Villalpando, Hurst, and Guifu Li, Croghan sufficiently

                                   8   alleges facts that Snap retained the right to control the manner and means of Croghan’s work. For

                                   9   example, Croghan alleges that Snap controlled Croghan’s schedule, including by requiring

                                  10   Croghan to work full work weeks, attend trainings, and participate in calls and meetings. For

                                  11   instance, Croghan alleges that “Counter-Defendant unilaterally set schedules and timelines for

                                  12   work completed by Counterclaimant, stating Counterclaimant and other employees were expected
Northern District of California
 United States District Court




                                  13   to be at schools between the hours 7 or 8 a.m. to 3 p.m.,” SAC ¶ 17; “Counterclaimant received

                                  14   work assignments from Counter-Defendant, including delivery of fundraising checks each week to

                                  15   clients that took approximately one hour and ten minutes per delivery from Counterclaimant’s

                                  16   Croghan’s home,” Id. ¶ 11; “Counter-Defendant directed the manner in which Counterclaimant

                                  17   was to perform his work, providing Counterclaimant with detailed instructions, including but not

                                  18   limited to, mandated follow up with coaches that took on average five (5) to ten (10) hours per

                                  19   week and constant communication with Counterclaimant’s account manager that took an average

                                  20   of thirty (30) minutes per day,” id. ¶ 13; Counter-Defendant required Counterclaimant to

                                  21   participate in weekly sales calls,” id. ¶ 19; “Counter-Defendant required Counterclaimant to

                                  22   participate in bi-annual unpaid training,” id. ¶ 20; “Counter-Defendant required Counterclaimant

                                  23   to participate in weekly video training,” id. ¶ 21.

                                  24          Croghan also alleges that Snap set progress goals, subjected Croghan to oversight, and

                                  25   expected Croghan to follow specific guidelines as to how he performed his job. For instance,

                                  26   Croghan alleges “Counter-Defendant’s instructions included, among other things, specific

                                  27
                                                                                         14
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   policies, techniques, and procedures to be used and/or followed by Counter-Defendant’s sales

                                   2   representatives,” id. ¶ 14; “Counter-Defendant unilaterally established monthly and quarterly sales

                                   3   goals for Counterclaimant,” id. ¶ 22; and “Counter-Defendant closely monitored

                                   4   Counterclaimant’s performance, including Counterclaimant’s progress towards his sales goals,”

                                   5   id. ¶ 23. Croghan also alleges that Snap set the rates charged to the schools: “Counter-Defendant

                                   6   unilaterally set the price charged to customers [for] Counterclaimant’s services,” id. ¶ 25. Croghan

                                   7   further alleges that he was required to use Snap’s equipment: “Counter-Defendant required

                                   8   Counterclaimant to use its equipment, computer systems, and email system, and issued

                                   9   Counterclaimant an email address associated with Counter-Defendant,” id. ¶ 18.

                                  10          Finally, Croghan alleges that he was subject to discipline by Snap: “Counterclaimant was

                                  11   subject to discipline by Counter-Defendant if he refused a work assignment,” id. ¶ 12;

                                  12   “Counterclaimant was subject to discipline by Counter-Defendant if he did not comply with
Northern District of California
 United States District Court




                                  13   Counter-Defendant’s detailed instructions and requirements for the performance of his work,” id.

                                  14   ¶ 15; “Counterclaimant was subject to discipline by Counter-Defendant in the event

                                  15   Counterclaimant failed to meet the performance standards set by Counter-Defendant,” id. ¶ 24;

                                  16   and “When Counterclaimant did not follow Counter-Defendant’s rules or instructions, he was

                                  17   subject to discipline,” id. ¶ 26. See Bowerman v. Field Asset Servs., Inc., 242 F. Supp. 3d 910, 938

                                  18   (N.D. Cal. 2017), reconsideration denied, 2018 WL 3753054 (N.D. Cal. Aug. 8, 2018) (noting

                                  19   that discipline constitutes evidence that the plaintiff is an employee rather than an independent

                                  20   contractor).

                                  21          Thus, like in Ruiz, Alexander, Villalpando, Hurst, and Guifu Li, these allegations support a

                                  22   finding that Snap retained the “right to control the manner and means” of Croghan’s work, which

                                  23   in turn, support a finding Croghan was an employee during the period in which Croghan was

                                  24   misclassified as an independent contractor. Borello, 48 Cal. 3d at 350.

                                  25          Moreover, Croghan alleges that he “continued to perform the same job duties he ha[d]

                                  26   performed as an independent contractor” after Snap unilaterally changed Croghan’s status to an

                                  27
                                                                                        15
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   employee on July 18, 2017. SAA ¶¶ 33–34. Snap’s change of Croghan’s status with no

                                   2   accompanying change in Croghan’s job duties serves as strong evidence that Croghan was

                                   3   misclassified because it speaks to Snap’s ability to control Croghan. See, e.g., Sav-On Drug

                                   4   Stores, Inc. v. Superior Court, 34 Cal. 4th 319, 330 n.4 (2004) (“[D]efendant’s interrogatory

                                   5   responses indicate that during the class period it reclassified all AM’s from exempt to nonexempt

                                   6   with ‘no change in the job description or job duties.’ The court could rationally have regarded the

                                   7   reclassification as common evidence respecting both defendant’s classification policies and the

                                   8   AM’s actual status during the relevant period.”).

                                   9          In its instant motion to dismiss, Snap asserts that Croghan’s allegations lack specificity

                                  10   regarding the nature of control Snap had over Croghan. For instance, Snap argues that Croghan

                                  11   does not say that Snap “told him what day to deliver checks; what time to deliver checks; in what

                                  12   order to deliver checks; [and] what to say when checks were delivered.” Mot. at 9–10. Similarly,
Northern District of California
 United States District Court




                                  13   Snap argues that Croghan does not allege that Snap “told him which schools to visit, how to select

                                  14   schools to visit, or in which order to visit schools.” Id. at 11. However, in asking for these details,

                                  15   Snap asks for information beyond what is required by Borello. Under Borello, “a business need

                                  16   not control the precise manner or details of the work in order to be found to have maintained the

                                  17   necessary control that an employer ordinarily possesses over its employees.” Dynamex, 4 Cal. 5th

                                  18   at 958 (discussing Borello, 48 Cal. 3d at 353–54, 356–57). Moreover, Borello specifically

                                  19   provides: “[a] business entity may not avoid its statutory obligations by carving up its production

                                  20   process into minute steps, then asserting that it lacks ‘control’ over the exact means by which one

                                  21   such step is performed by the responsible workers.” Borello, 48 Cal. 3d at 357. Thus, Snap’s

                                  22   request for yet further details as to how Snap exercised control over Croghan is not required by

                                  23   Borello.

                                  24          Snap also asserts that Croghan’s allegations fail because Croghan did not expressly allege

                                  25   that Snap retained the right to discharge Croghan without cause. Mot. at 8 (citing Ayala, 59 Cal.

                                  26   4th at 531). Snap is correct that Ayala stated that “[p]erhaps the strongest evidence of the right to

                                  27
                                                                                         16
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   control is whether the hirer can discharge the worker without cause, because ‘[t]he power of the

                                   2   principal to terminate the services of the agent gives him the means of controlling the agent’s

                                   3   activities.’” Ayala, 59 Cal. 4th at 531. However, Ayala does not require Croghan to allege the right

                                   4   to discharge without cause in order to sufficiently plead that he was an employee. This is because

                                   5   the right to discharge without cause is only “evidence,” not an element, of the right to control. See

                                   6   Ayala, 59 Cal. 4th at 531. In any event, Croghan alleges in his affirmative defenses that Snap

                                   7   threatened to terminate him if Croghan refused to sign the July 18, 2017 employment agreement,

                                   8   which implies Snap had the right to discharge without cause and further implies the “means of

                                   9   controlling [Croghan’s] activities.” See SAA at 17, 21, 23–25. Even further, Croghan alleges that

                                  10   Snap retained the power to discipline Croghan if he failed to comply with Snap’s instructions and

                                  11   requirements. Id. ¶¶ 12, 15, 24, 26. See Bowerman, 242 F. Supp. 3d at 938 (noting that discipline

                                  12   constitutes evidence that the plaintiff is an employee rather than an independent contractor). Thus,
Northern District of California
 United States District Court




                                  13   the Court rejects Snap’s argument that Croghan’s allegations fail because Croghan did not

                                  14   expressly allege that Snap retained the right to discharge Croghan without cause.

                                  15          In sum, the Court finds that Croghan sufficiently alleges that Snap had “the right to control

                                  16   the manner and means of accomplishing the result desired.” Borello, 48 Cal. 3d at 350.

                                  17              b. Secondary Indicia
                                  18          The Court also finds that Croghan alleges sufficient secondary indicia that Croghan was an

                                  19   employee and not an independent contractor during the period in which Croghan was misclassified

                                  20   as an independent contractor. As previously discussed, the relevant secondary indicia factors

                                  21   include:

                                  22          (a) whether the one performing services is engaged in a distinct occupation or
                                  23          business; (b) the kind of occupation, with reference to whether, in the locality, the
                                              work is usually done under the direction of the principal or by a specialist without
                                  24          supervision; (c) the skill required in the particular occupation; (d) whether the
                                              principal or the worker supplies the instrumentalities, tools, and the place of work
                                  25          for the person doing the work; (e) the length of time for which the services are to be
                                              performed; (f) the method of payment, whether by the time or by the job; (g) whether
                                  26
                                              or not the work is a part of the regular business of the principal; and (h) whether or
                                  27          not the parties believe they are creating the relationship of employer-employee.
                                                                                         17
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   Borello, 48 Cal. 3d at 351 (citation omitted).

                                   2          Here, Croghan alleges that the first secondary indicia factor, “whether the one performing

                                   3   services is engaged in a distinct occupation or business,” is present in this case. “If a worker is

                                   4   engaged in a distinct occupation or business, then that would suggest that the worker is an

                                   5   independent contractor rather than an employee.” Harris v. Vector Mktg. Corp., 656 F. Supp. 2d

                                   6   1128, 1139 (N.D. Cal. 2009). Here, Croghan alleges that “Counterclaimant was not customarily

                                   7   engaged in a trade, occupation or business independently established from Counter-Defendants’

                                   8   business.” SAA ¶ 29. Further, there are no allegations that while working as a sales representative

                                   9   for Snap, Croghan held himself out as having a separate occupation or business. The Court finds

                                  10   based on this that Croghan has sufficiently alleged that the first secondary indicia factor is present

                                  11   in this case. See, e.g., Harris, 656 F. Supp. 2d at 1139 (“[T]here is no evidence that, while working

                                  12   as a Sales Rep and selling knives, Ms. Harris held herself out as a separate occupation or
Northern District of California
 United States District Court




                                  13   business.”); Antelope Valley Press v. Poizner, 162 Cal. App. 4th 839, 854–55 (2008) (stating that

                                  14   “the evidence does not show that in making deliveries for AVP, the carriers are engaged in a

                                  15   distinct occupation or business of their own”; adding that “[t]here was no evidence that any of

                                  16   AVP’s carriers hold themselves out as being an independent delivery service that happens to have

                                  17   AVP as one of its customers”); Air Couriers Int’l v. Employment Development Dep’t, 150 Cal.

                                  18   App. 4th 923, 938 (2007) (noting that “the drivers were not engaged in a separate profession or

                                  19   operating an independent business”).

                                  20          Croghan alleges that the fourth secondary indicia factor, “whether the principal or the

                                  21   worker supplies the instrumentalities, tools, and the place of work for the person doing the work,”

                                  22   is present in this case. “[I]f the worker is using his employer’s tool or instrumentalities, especially

                                  23   if they are of substantial value . . . this indicates that the owner is a master.” Restatement (Second)

                                  24   of Agency § 220 cmt. k. Here, because Croghan alleges that Snap required Croghan “to use its

                                  25   equipment, computer systems, and email system, and issued Counterclaimant an email address

                                  26   associated with Counter-Defendant,” SAA ¶ 18, the Court finds that Croghan has sufficiently

                                  27
                                                                                         18
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   alleged that the fourth secondary indicia factor is present in the case. See, e.g., Valadez v. CSX

                                   2   Intermodal Terminals, Inc., 298 F. Supp. 3d 1254, 1283 (N.D. Cal. 2018), reconsideration denied,

                                   3   2019 WL 1975460 (N.D. Cal. Mar. 15, 2019) (finding fourth secondary indicia factor favored a

                                   4   finding that plaintiffs were employees when defendant provided some of the instrumentalities of

                                   5   the plaintiff’s work).

                                   6          Croghan also alleges that the seventh secondary indicia factor, “whether or not the work is

                                   7   a part of the regular business of the principal,” is present in this case. Here, because Croghan

                                   8   alleges that “Counterclaimant provided services that were an integral part of Counter-Defendant’s

                                   9   business enterprise” and that Snap makes its online donation platform available to teams, coaches,

                                  10   and teaches through its sales representatives, SAA¶¶ 6–7, 27, the Court finds that Croghan has

                                  11   sufficiently alleged that the seventh secondary indicia factor is present in this case. See, e.g.,

                                  12   Harris, 656 F. Supp. 2d at 1139 (finding the seventh secondary indicia factor supported a finding
Northern District of California
 United States District Court




                                  13   that the plaintiff was an employee because “the work of the Sales Reps is clearly part of Vector’s

                                  14   regular business and is an integral part of that business.”).

                                  15          Finally, Croghan alleges that the final secondary indicia factor, “whether or not the parties

                                  16   believe they are creating the relationship of employer-employee,” is present in this case because

                                  17   Croghan alleges that Snap unilaterally changed Croghan’s status from independent contractor to

                                  18   employee without any changes to Croghan’s job duties. SAA ¶¶ 32–34. Specifically, Croghan

                                  19   argues that “Snap must have believed it had an employment relationship with Croghan, not an

                                  20   independent contractor relationship, which is why Snap unilaterally converted Croghan from an

                                  21   independent contractor to an employee.” Opp’n at 14. The Court agrees that Croghan’s allegation

                                  22   that Snap unilaterally changed Croghan’s status to employee without any changes to Croghan’s

                                  23   job duties supports a finding that Snap may have believed it had an employment relationship, and

                                  24   not an independent contractor relationship, with Croghan during the period in which Croghan was

                                  25   misclassified as an independent contractor. See Borello, 48 Cal. 3d at 351 (explaining that a

                                  26   finding that the parties believed they had an employer-employee relationship supports a finding of

                                  27
                                                                                          19
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   an employment relationship). Thus, Croghan has sufficiently alleged that the final secondary

                                   2   indicia factor is present in this case.

                                   3           In sum, the Court finds that Croghan’s Second Amended Answer and Counterclaim

                                   4   sufficiently alleges that Croghan was an employee during the period in which Croghan was

                                   5   misclassified as an independent contractor because Croghan alleges that Snap retained “the right

                                   6   to control the manner and means of accomplishing the result desired,” Borello, 48 Cal. 3d at 350,

                                   7   and because Croghan has sufficiently alleged other secondary indicia that Croghan was Snap’s

                                   8   employee. Thus, the Court DENIES Snap’s motion to dismiss Croghan’s Unreimbursed Business

                                   9   Expenses counterclaim.

                                  10           B. Counterclaims #2 and #3: Missed Meal and Rest Periods
                                  11           Snap again moves to dismiss Croghan’s second and third counterclaims: the Missed Meal

                                  12   Period counterclaim and the Missed Rest Period counterclaim. Croghan’s Missed Meal and Rest
Northern District of California
 United States District Court




                                  13   Period counterclaims assert a right to recover for violations of California Labor Code §§ 226.7 and

                                  14   512. SAA ¶¶ 58–76. California law requires employers to provide meal periods and to authorize

                                  15   and permit their employees to take rest breaks. Specifically, California Labor Code § 512 provides

                                  16   that “[a]n employer may not employ an employee for a work period of more than five hours per

                                  17   day without providing the employee with a meal period of not less than 30 minutes.” California

                                  18   Labor Code § 226.7 provides that “[a]n employer shall not require an employee to work during a

                                  19   meal or rest or recovery period.” Cal. Lab. Code § 226.7.

                                  20           In the February 22, 2019 Order, the Court found Croghan’s Missed Meal and Rest Period

                                  21   counterclaims insufficient because Croghan’s First Amended Answer and Counterclaim was

                                  22   “devoid of allegations that sufficiently allege that Snap knew or should have known what hours

                                  23   Croghan was working or when he was taking breaks.” February 22, 2019 Order at 24–25 (citing

                                  24   Brinker Restaurant Corp. v. Superior Court, 53 Cal. 4th 1004, 1051–52 (2012) (explaining that for

                                  25   rest periods “[l]iability is contingent on proof [the employer] knew or should have known off-the-

                                  26   clock work was occurring.”)). Further, the Court found that “as currently alleged, Croghan’s

                                  27
                                                                                       20
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   second and third counterclaims fail to specify how exactly Croghan was subject to the control of

                                   2   Snap.” Id. The Court continued “[f]ailure to allege what Snap knew or should have known as well

                                   3   as how Croghan was subject to the control of Snap, particularly where the pleadings suggest that

                                   4   Croghan was a salesman who traveled by car for work off-site from Snap, renders Croghan’s

                                   5   second and third counterclaims insufficient.” Id. Thus, the Court granted Snap’s motion to dismiss

                                   6   the Missed Meal and Rest Period counterclaims but granted Croghan leave to amend. Id. at 25.

                                   7             In the instant motion to dismiss the Second Amended Answer and Counterclaim, Snap

                                   8   again argues that Croghan’s Missed Meal and Rest Period counterclaims are insufficient for

                                   9   failing to allege that Snap knew or should have known when Croghan was taking breaks. Mot. at

                                  10   14–15. In opposition, Croghan asserts that his allegations are sufficient. Opp’n at 14–15. The

                                  11   Court agrees with Snap.

                                  12             Although Croghan has bolstered his allegations about Snap’s control, Croghan has not
Northern District of California
 United States District Court




                                  13   addressed the other deficiencies the Court noted in the February 22, 2019 Order. That is, Croghan

                                  14   has not added allegations that “Snap knew or should have known what hours Croghan was

                                  15   working or when [Croghan] was taking breaks.” February 22, 2019 Order at 24–25 (emphasis

                                  16   added).

                                  17             For instance, Croghan’s new allegations focus on the hours Snap required of him and

                                  18   include a detailed summary of the different tasks Snap required of Croghan, including that Snap

                                  19   required Croghan to deliver checks to schools each week, which typically took about 70 minutes;

                                  20   Snap required Croghan to follow-up with coaches, which took approximately 5 to 10 hours per

                                  21   week; Snap required Croghan to spend about 30 minutes a day in communication with an account

                                  22   manager; and Croghan spent approximately 8 to 11 hours per week inputting data on a computer.

                                  23   SAA ¶¶ 11–21. Nonetheless, these allegations do not describe a work schedule that would

                                  24   preclude Croghan from taking a 30-minute meal break every five hours. Even further, Croghan’s

                                  25   Second Amended Answer is devoid of allegations that Snap knew or should have known when

                                  26   Croghan was taking breaks. Croghan’s failure to allege that Snap knew or should have known

                                  27
                                                                                        21
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   when Croghan was taking breaks renders Croghan’s Missed Meal and Rest Period counterclaims

                                   2   insufficient. See Brinker Restaurant Corp., 53 Cal. 4th at 1051–52 (explaining that for rest periods

                                   3   “[l]iability is contingent on proof [the employer] knew or should have known off-the-clock work

                                   4   was occurring.”); Arredondo v. Delano Farms Co., 301 F.R.D. 493, 523 (E.D. Cal. 2014) (“[A]n

                                   5   employer is deemed to have suffered or permitted an employee to work if it knew or should have

                                   6   known that its employees were working off-the-clock.” (citation and marks omitted)).

                                   7          Moreover, Croghan cites Ambriz v. Coca Cola Co., 2013 WL 5947010 (N.D. Cal. Nov. 5,

                                   8   2013), which is inapposite. In Ambriz, United States District Judge Jon S. Tigar found that the

                                   9   plaintiffs had adequately pled a claim for failure to provide meal periods when the plaintiffs

                                  10   alleged that their employer scheduled them to work fixed shifts and that during those shifts, which

                                  11   exceeded five hours, the employer did not allow breaks. See id. at *3–4. By contrast here, Croghan

                                  12   does not allege that he was assigned and worked shifts in which he was unable to go off duty for a
Northern District of California
 United States District Court




                                  13   break. Instead, Croghan alleges that Snap directed Croghan to complete different tasks at different

                                  14   schools. But Croghan has not alleged a work schedule that precluded breaks. As such, Croghan’s

                                  15   Missed Meal and Rest Period counterclaims are deficient. The Court therefore GRANTS Snaps’

                                  16   motion to dismiss Croghan’s Missed Meal and Rest Period counterclaims.

                                  17          The Court grants the motion to dismiss Croghan’s Missed Meal and Rest Period

                                  18   counterclaims with prejudice. The February 22, 2019 Order specifically identified the deficiencies

                                  19   in Croghan’s Missed Meal and Rest Period counterclaims and warned Croghan that failure to cure

                                  20   the deficiencies would result in dismissal of these counterclaims with prejudice. February 22, 2019

                                  21   Order at 24–25, 31–32. Specifically, Croghan was on notice that he needed to allege that “Snap

                                  22   knew or should have known what hours Croghan was working or when [Croghan] was taking

                                  23   breaks.” Id. at 24–25. Despite this warning, Croghan failed to file a Second Amended Answer and

                                  24   Counterclaim with amendments to cure the identified deficiencies. Therefore, the Court finds that

                                  25   further leave to amend would be futile. Furthermore, additional leave to amend would be unduly

                                  26   prejudicial to Snap as the instant motion to dismiss concerns Croghan’s third attempt at an answer

                                  27
                                                                                        22
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   and counterclaims, and because Snap has already had to brief two motions to dismiss as well as a

                                   2   motion for leave to amend. Because further amendment would be futile and unduly prejudicial to

                                   3   Snap, Croghan’s Missed Meal and Rest Period counterclaims are dismissed with prejudice. See

                                   4   Leadsinger, Inc., 512 F.3d at 532.

                                   5          C. Counterclaims #4 and #5: Failure to Pay Minimum Wage and Overtime
                                   6          Snap again moves to dismiss Croghan’s fourth and fifth counterclaims: the Failure to Pay

                                   7   Minimum Wage counterclaim and the Failure to Pay Overtime counterclaim. Croghan’s fourth

                                   8   counterclaim for Failure to Pay Minimum Wage counterclaim asserts that there were hours when

                                   9   Croghan worked and was not paid in violation of California Labor Code §§ 1182.11, 1182.12, and

                                  10   1197. SAA ¶¶ 68–74. Croghan’s fifth counterclaim for Failure to Pay Overtime counterclaim

                                  11   asserts that Snap failed to pay overtime in violation of California Labor Code § 510. Id. ¶¶ 75–81.

                                  12           In the February 22, 2019 Order, the Court treated Croghan’s fourth counterclaim and fifth
Northern District of California
 United States District Court




                                  13   counterclaim together because in the First Amended Answer and Counterclaim, the fourth

                                  14   counterclaim relied entirely on Croghan’s allegations of overtime work (from the fifth

                                  15   counterclaim). February 22, 2019 Order at 25–26.

                                  16          In the instant Second Amended Answer and Counterclaim, Croghan against reasserts an

                                  17   overtime theory in support of his fourth counterclaim. However, Croghan also adds a second

                                  18   theory regarding unpaid bi-annual training. The Court refers to the fourth counterclaim to the

                                  19   extent it concerns the overtime theory as the “fourth counterclaim based on overtime.” The Court

                                  20   refers to the fourth counterclaim to the extent it concerns the unpaid bi-annual training theory as

                                  21   the “fourth counterclaim based on unpaid bi-annual training.”

                                  22          Below, in Section III.C.1., the Court again considers the fourth counterclaim based on

                                  23   overtime and the fifth counterclaim together. In Section III.C.2., the Court considers the new

                                  24   theory in the fourth counterclaim based on unpaid bi-annual training.

                                  25          1. The Fourth Counterclaim Based on Overtime and the Fifth Counterclaim
                                  26          In the February 22, 2019 Order, the Court found Croghan’s fourth counterclaim based on

                                  27
                                                                                        23
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   overtime and the fifth counterclaim insufficient. February 22, 2019 Order at 25–26. Specifically,

                                   2   the Court explained that both parties cited to Landers v. Quality Communications, Inc., 771 F.3d

                                   3   638 (9th Cir. 2014). In that case, the employee-plaintiffs alleged that:

                                   4          [T]he named plaintiff ... [was] entitled to a minimum wage and an overtime hourly
                                   5          wage of time and one-half [his] regular hourly wage for all hours worked in excess
                                              of forty hours per week, the named plaintiff ... worked more than 40 hours per week
                                   6          for the defendants, and the defendants willfully failed to make said overtime and/or
                                              minimum wage payments.
                                   7
                                       771 F.3d at 646. The Ninth Circuit found this insufficient to allege minimum wage and overtime
                                   8
                                       claims. Id. The Ninth Circuit explained that “[a]lthough plaintiffs in these types of cases cannot be
                                   9
                                       expected to allege ‘with mathematical precision,’ the amount of overtime compensation owed by
                                  10
                                       the employer, they should be able to allege facts demonstrating that there was at least one
                                  11
                                       workweek in which they worked in excess of forty hours and were not paid overtime wages.” Id.
                                  12
Northern District of California




                                       The Ninth Circuit explained that the Landers plaintiff’s “allegations failed to provide ‘sufficient
 United States District Court




                                  13
                                       detail about the length and frequency of [his] unpaid work to support a reasonable inference that
                                  14
                                       [he] worked more than forty hours in a given week.’” Id. (citing Nakahata v. New York-
                                  15
                                       Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 201 (2d Cir. 2013)).
                                  16
                                              In the February 22, 2019 Order, the Court found that Croghan’s fourth counterclaim based
                                  17
                                       on overtime and the fifth counterclaim “suffer[ed] from the same deficiencies that the Ninth
                                  18
                                       Circuit discussed in Landers in that Croghan’s allegations do not allege facts demonstrating that
                                  19
                                       there was at least one workweek in which Croghan worked in excess of forty hours and was not
                                  20
                                       paid overtime wages.” February 22, 2019 Order at 26. Therefore, the Court granted Snap’s motion
                                  21
                                       to dismiss Croghan’s fourth counterclaim based on overtime and the fifth counterclaim but granted
                                  22
                                       Croghan leave to amend. Id.
                                  23
                                              In the instant motion to dismiss the Second Amended Answer and Counterclaim, Snap
                                  24
                                       again argues that Croghan’s fourth counterclaim based on overtime1 and the fifth counterclaim are
                                  25

                                  26   1
                                        Snap acknowledges that Croghan’s fourth counterclaim in the Second Amended Answer and
                                  27   Counterclaim is now supported by a second theory: unpaid bi-annual training. This second theory
                                                                                     24
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   insufficient for failing to allege that Croghan worked more than forty hours in a week. Mot. at 16–

                                   2   18. In opposition, Croghan asserts that his allegations are sufficient “because Croghan’s

                                   3   allegations demonstrate there was at least one workweek in which Croghan worked in excess of

                                   4   forty hours and was not paid overtime wages.” Opp’n at 15–16 (citing Landers, 771 F.3d at 646).

                                   5   The Court agrees with Snap that Croghan’s new allegations are insufficient as to his fourth

                                   6   counterclaim based on overtime and fifth counterclaim.

                                   7          Croghan again fails to allege that Croghan “worked more than forty hours in a given

                                   8   week.” Landers, 771 F.3d at 646. Specifically, Croghan asserts in his opposition to the instant

                                   9   motion to dismiss that Croghan was required to perform certain tasks every week that total

                                  10   between 59 and 71 hours a week. Opp’n at 16. However, Croghan’s allegation that he was

                                  11   required to perform weekly tasks that total 59 to 71 hours appear only in the opposition and not in

                                  12   the Second Amended Answer and Counterclaim, and therefore this allegation does not cure the
Northern District of California
 United States District Court




                                  13   deficiencies in the Second Amended Answer and Counterclaim. See, e.g., Broam v. Bogan, 320

                                  14   F.3d 1023, 1026 n.2 (9th Cir. 2003) (“In determining the propriety of a Rule 12(b)(6) dismissal, a

                                  15   court may not look beyond the complaint to a plaintiff’s moving papers, such as a memorandum in

                                  16   opposition to a defendant's motion to dismiss.” (emphasis in original) (citation omitted)).

                                  17          Instead, the Second Amended Answer and Counterclaim only alleges a series of tasks

                                  18   Croghan was required to do, including: (1) delivering fundraising checks each week that took

                                  19   approximately 1 hour and 10 minutes per delivery; (2) following up with coaches for 5 to 10 hours

                                  20   per week; (3) communicating with the account manager, which took approximately 30 minutes per

                                  21   day, or 2.5 hours per week (if the allegation is in fact that these calls occurred 5 days a week); (4)

                                  22   inputting data in Snap’s computer systems for 8 to 11 hours per week; and (5) participating in

                                  23   weekly sales calls for 75 minutes, (or 1 hour and 15 minutes). SAA ¶¶ 11–21. These tasks add up

                                  24

                                  25   does not require Croghan to allege that there was at least one work week in which Croghan
                                       worked in excess of forty hours, because that requirement only applies to Croghan’s fourth
                                  26   counterclaim theory that he was not paid overtime wages. See Landers, 771 F.3d at 646. The
                                       Court discusses this second unpaid bi-annual training theory that supports the fourth counterclaim
                                  27   (the fourth counterclaim based unpaid bi-annual training) in Section III.C.2.
                                                                                       25
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   to a total range of between 17 hours and 55 minutes a week to 25 hours and 55 minutes a week,

                                   2   both of which are well below the necessary 40 hours in a week.

                                   3          In his opposition to the instant motion, Croghan insists on adding to the above calculations

                                   4   the time Croghan spent working at home and the time he spent working at school. Specifically,

                                   5   Croghan cites to his allegation that: “Counterclaimant and other employees would go to schools

                                   6   on a daily basis from 3 to 6:30 p.m. and work from home from 7 or 8 a.m. to 2 p.m.

                                   7   Counterclaimant and other employees were encouraged to work from home on Fridays.” SAA ¶

                                   8   17. In his opposition to the instant motion, Croghan asserts that the Court should count this

                                   9   allegation as an additional 14 hours for “[v]isiting schools at least four times per week” and as an

                                  10   additional 27.5 to 31.5 hours for time “[w]orking from home.” Opp’n at 16. Croghan asserts that

                                  11   the Court should thus add 14 hours and 27.5 to 31.5 hours for purposes of calculating whether

                                  12   Croghan worked more than 40 hours in one week. Id. However, Croghan’s allegations that he
Northern District of California
 United States District Court




                                  13   spent 14 hours per week at schools and 27.5 to 31.5 hours per week at home appear only in the

                                  14   opposition and not in the Second Amended Answer and Counterclaim, and therefore these

                                  15   assertions do not save the deficiencies in the Second Amended Answer and Counterclaim. See,

                                  16   e.g., Broam, 320 F.3d at 1026 n.2 (“In determining the propriety of a Rule 12(b)(6) dismissal, a

                                  17   court may not look beyond the complaint to a plaintiff’s moving papers, such as a memorandum in

                                  18   opposition to a defendant’s motion to dismiss.” (emphasis in original) (citation omitted)).

                                  19   Moreover, it is not even clear from the Second Amended Answer and Counterclaim how Croghan

                                  20   could add up his allegations to get the 27.5 to 31.5 hours figure that he proposes in his opposition.

                                  21   Nor is it clear from the Second Amended Answer and Counterclaim that this allegation involves

                                  22   time that is distinct from the time Croghan alleges to have spent on the other specific tasks.

                                  23   Croghan may be double counting.

                                  24          Finally, although Croghan alleges a series of unclear numbers and tasks, nowhere in his

                                  25   Second Amended Answer and Counterclaim does Croghan do what the Court requested of him in

                                  26   the February 22, 2019 Order, which was to allege “at least one workweek” in which Croghan

                                  27
                                                                                        26
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   worked in excess of forty hours and was not paid overtime wages.

                                   2          Thus, because Croghan fails to allege that there was at least one workweek in which

                                   3   Croghan worked in excess of forty hours and was not paid overtime wages, Landers, 771 F.3d at

                                   4   636, the Court GRANTS Snap’s motion to dismiss Croghan’s fourth counterclaim based on

                                   5   overtime and Croghan’s fifth counterclaim.

                                   6          The motion to dismiss these claims is with prejudice. The February 22, 2019 Order

                                   7   specifically identified the deficiencies in Croghan’s fourth counterclaim based on overtime and

                                   8   Croghan’s fifth counterclaim and warned Croghan that failure to cure the deficiencies would result

                                   9   in dismissal of these counterclaims with prejudice. February 22, 2019 Order at 25–26, 31–32.

                                  10   Specifically, Croghan was on notice that he needed to “allege facts demonstrating that there was at

                                  11   least one workweek in which Croghan worked in excess of forty hours and was not paid overtime

                                  12   wages.” Id. at 25–26. Despite this warning, Croghan failed to file a Second Amended Answer and
Northern District of California
 United States District Court




                                  13   Counterclaim with amendments to cure the identified deficiencies. Therefore, the Court finds that

                                  14   further leave to amend would be futile. Furthermore, additional leave to amend would be unduly

                                  15   prejudicial to Snap as the instant motion to dismiss concerns Croghan’s third attempt at an answer

                                  16   and counterclaims, and because Snap has already had to brief two motions to dismiss as well as a

                                  17   motion for leave to amend. Because further amendment would be futile and unduly prejudicial to

                                  18   Snap, Croghan’s fourth counterclaim based on overtime and Croghan’s fifth counterclaim are

                                  19   dismissed with prejudice. See Leadsinger, Inc., 512 F.3d at 532.

                                  20          2. The Fourth Counterclaim Based on Unpaid Bi-Annual Training
                                  21          As discussed, in the Second Amended Answer and Counterclaim, Croghan puts forth a

                                  22   new theory supporting his fourth counterclaim (Failure to Pay Minimum Wage) that does not rely

                                  23   on the fifth counterclaim (Failure to Pay Overtime). Specifically, in paragraph 20 of the Second

                                  24   Amended Answer and Counterclaim, Croghan alleges that Snap required Croghan to participate in

                                  25   bi-annual training, “which often lasted two (2) days from 8 a.m. to 8 p.m. or from 8 a.m. to 10

                                  26   p.m.,” and that Snap failed to pay Croghan for this training. SAA ¶ 20. This theory does not

                                  27
                                                                                       27
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   require Croghan to allege that there was at least one work week in which Croghan worked in

                                   2   excess of forty hours because that requirement only applies to Croghan’s theory that he was not

                                   3   paid overtime wages. See Landers, 771 F.3d at 646 (explaining that to allege a failure to pay

                                   4   overtime hourly wage, a plaintiff should be able to allege facts demonstrating that there was at

                                   5   least one workweek in which they worked in excess of forty hours and were not paid overtime

                                   6   wages). As discussed, the Court refers to Croghan’s counterclaim based on this new theory as his

                                   7   “fourth counterclaim based on unpaid bi-annual training.”

                                   8          In the instant motion to dismiss the Second Amended Answer and Counterclaim, Snap

                                   9   concedes that Croghan’s fourth counterclaim survives to the extent it is based solely on Croghan’s

                                  10   allegation in paragraph 20 of the Second Amended Answer and Counterclaim, which concerns

                                  11   unpaid bi-annual training. Mot. at 18–19.

                                  12          Because Snap concedes that the fourth counterclaim based on unpaid bi-annual training
Northern District of California
 United States District Court




                                  13   survives its motion to dismiss, the Court DENIES the motion to dismiss the fourth counterclaim

                                  14   based on unpaid bi-annual training.

                                  15          D. Counterclaims #8 and #9: Compensation Upon Termination and UCL
                                  16          Croghan’s eighth counterclaim, the Compensation Upon Termination counterclaim, alleges

                                  17   a violation of California Labor Code §§ 201–202, which requires unpaid wages to be paid upon

                                  18   termination. SAA ¶¶ 89–94. Croghan’s ninth counterclaim (which was the tenth counterclaim in

                                  19   the First Amended Answer and Counterclaim) alleges a violation of the UCL. Id. ¶¶ 95–107.

                                  20          In the February 22, 2019 Order, the Court dismissed Croghan’s Compensation Upon

                                  21   Termination counterclaim because both parties agreed that the claim was derivative of Croghan’s

                                  22   second, third, fourth, and fifth counterclaims, and the Court dismissed those counterclaims in the

                                  23   same order. February 22, 2019 Order at 26–27. Similarly, the Court dismissed Croghan’s UCL

                                  24   counterclaim to the extent it was derivative of the other labor code claims that the Court dismissed

                                  25   in the February 22, 2019 Order. Id. at 30–31.

                                  26          In the instant motion to dismiss the Second Amended Answer and Counterclaim, Snap

                                  27
                                                                                        28
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   argues that Croghan’s Compensation Upon Termination counterclaim and Croghan’s UCL

                                   2   counterclaim should be dismissed for being derivative of Croghan’s first through fifth

                                   3   counterclaims. Mot. at 19. Croghan concedes that his Compensation Upon Termination

                                   4   counterclaim and his UCL counterclaim are derivative of his first through fifth counterclaims.

                                   5   Opp’n at 17. However, Croghan argues that his UCL counterclaim is also derivative of his sixth

                                   6   and seventh counterclaims regarding itemized wage statements and payroll records, which Snap

                                   7   did not move to dismiss. Id. In reply, Snap acknowledges that Croghan’s UCL counterclaim is

                                   8   derivative of his other labor code claims and therefore requests that the Court dismiss Croghan’s

                                   9   UCL counterclaim to the extent it is derivative of the counterclaims that the Court dismisses in the

                                  10   instant Order. Reply at 13 n.4.

                                  11           Above, the Court dismissed with prejudice Croghan’s second counterclaim, third

                                  12   counterclaim, fourth counterclaim based on overtime, and fifth counterclaim. Because Croghan
Northern District of California
 United States District Court




                                  13   admits that his Compensation Upon Termination counterclaim is derivative of those claims, the

                                  14   Court GRANTS with prejudice Snap’s motion to dismiss Croghan’s Compensation Upon

                                  15   Termination counterclaim (eighth counterclaim) to the extent it is derivative of Croghan’s

                                  16   dismissed second counterclaim, third counterclaim, fourth counterclaim based on overtime,2 and

                                  17   fifth counterclaim. See Leadsinger, Inc., 512 F.3d at 532.

                                  18           The Court DENIES Snap’s motion to dismiss Croghan’s Compensation Upon Termination

                                  19   counterclaim to the extent the Compensation Upon Termination counterclaim is derivative of (1)

                                  20   Croghan’s first counterclaim, and (2) Croghan’s fourth counterclaim based on unpaid bi-annual

                                  21   training.

                                  22           Similarly, the Court GRANTS Snap’s motion to dismiss Croghan’s UCL counterclaim

                                  23   (ninth counterclaim) to the extent it is derivative of Croghan’s second counterclaim, third

                                  24   counterclaim, fourth counterclaim based on overtime,3 and fifth counterclaim. Further, because the

                                  25

                                  26
                                       2
                                         As explained in Section III.C.2., Croghan’s fourth counterclaim based on unpaid bi-annual
                                       training survives.
                                  27
                                       3
                                         As explained in Section III.C.2., Croghan’s fourth counterclaim based on unpaid bi-annual
                                                                                        29
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   Court found in the instant Order that leave to amend those dismissed second through fifth

                                   2   counterclaims would be futile and unduly prejudicial to Snap, Croghan’s UCL counterclaim––to

                                   3   the extent it is derivative of Croghan’s dismissed second through fifth counterclaims––is also

                                   4   dismissed with prejudice. See Leadsinger, Inc., 512 F.3d at 532.

                                   5           The Court DENIES Snap’s motion to dismiss Croghan’s UCL counterclaim to the extent

                                   6   the UCL counterclaim is derivative of (1) Croghan’s first counterclaim; (2) Croghan’s fourth

                                   7   counterclaim based on unpaid bi-annual training; (3) Croghan’s sixth counterclaim; and (4)

                                   8   Croghan’s seventh counterclaim.

                                   9           E. Supplemental Jurisdiction
                                  10           Snap also raises for the first time the argument that the Court should decline to exercise

                                  11   supplemental jurisdiction over Croghan’s counterclaims. Mot. at 20–21. In opposition, Croghan

                                  12   argues that Snap’s request for the Court to decline to exercise supplemental jurisdiction over
Northern District of California
 United States District Court




                                  13   Croghan’s counterclaims is untimely because Snap did not raise this argument in the First Motion

                                  14   to Dismiss, and in any event, supplemental jurisdiction is appropriate. For the reasons given

                                  15   below, the Court DENIES Snap’s motion to dismiss Croghan’s counterclaims on this basis. The

                                  16   Court first discusses timeliness and second discusses supplemental jurisdiction.

                                  17           As an initial matter, Federal Rule of Civil Procedure 12(g)(2) states, “[e]xcept as provided

                                  18   in Rule 12(h)(2) or (3), a party that makes a motion under this rule must not make another motion

                                  19   under this rule raising a defense or objection that was available to the party but omitted from its

                                  20   earlier motion.” Fed. R. Civ. P. 12(g)(2). Rule 12(h)(3), however, specifically provides that if the

                                  21   court determines at any time that it lacks subject matter jurisdiction, the court must dismiss the

                                  22   action. Fed. R. Civ. P. 12(h)(3). Therefore, even though Snap failed to raise this argument in its

                                  23   First Motion to Dismiss, the Court has a continuing obligation to evaluate its subject matter

                                  24   jurisdiction.

                                  25           Nonetheless, the Court finds that supplemental jurisdiction over Croghan’s counterclaims

                                  26
                                  27   training survives.
                                                                                        30
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   is appropriate pursuant to 28 U.S.C. § 1367. 28 U.S.C. § 1367 provides that “in any civil action of

                                   2   which the district courts have original jurisdiction, the district courts shall have supplemental

                                   3   jurisdiction over all other claims that are so related to claims in the action within such original

                                   4   jurisdiction that they form part of the same case or controversy under Article III of the United

                                   5   States Constitution.” Nonfederal claims are part of the same “case” as federal claims when they

                                   6   “derive from a common nucleus of operative [facts] and are such that a plaintiff ‘would ordinarily

                                   7   be expected to try them in one judicial proceeding.’” Finley v. United States, 490 U.S. 545, 549

                                   8   (1989) (quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966)), superseded by

                                   9   statute on other grounds as stated in Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546,

                                  10   558 (2005). A district court has the discretion to decline supplemental jurisdiction under 28 U.S.C.

                                  11   §1367(a) if: (1) the claim raises a novel or complex issue of state law; (2) the claim substantially

                                  12   predominates over the claim or claims over which the district court has original jurisdiction; (3)
Northern District of California
 United States District Court




                                  13   the district court has dismissed all claims over which it has original jurisdiction, or (4) in

                                  14   exceptional circumstances, there are other compelling reasons for declining jurisdiction. 28 U.S.C.

                                  15   § 1367(c). The district court’s discretion to decline supplemental jurisdiction is informed by the

                                  16   values of economy, convenience, fairness, and comity. Gibbs, 383 U.S. at 726.

                                  17          Here, the Court agrees with Croghan that Snap’s claims and Croghan’s counterclaims

                                  18   involve the same parties. Further, Snap’s claims arise out of Croghan’s former relationship with

                                  19   Snap, and likewise, Croghan’s counterclaims arise out of Croghan’s former relationship with

                                  20   Snap. Thus, the claims “derive from a common nucleus of operative” facts. Finley, 490 U.S. at

                                  21   549. Moreover, none of the four situations contemplated under 28 U.S.C. §1367(a) are present

                                  22   here. First, Croghan’s counterclaims involve labor code violations and do not raise novel or

                                  23   complex issues of state law. Second, Croghan’s counterclaims do not “substantially predominate”

                                  24   over Snap’s federal trade secret claim. Third, the Court has not dismissed Snap’s federal trade

                                  25   secret claim.

                                  26          As to the fourth argument, Snap argues that judicial economy heavily favors declining

                                  27
                                                                                          31
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1   jurisdiction. Mot. at 21. The Court disagrees and finds that the values of economy, convenience

                                   2   and fairness are best advanced by the Court’s continued retention of jurisdiction over Croghan’s

                                   3   counterclaims at this stage in the litigation. In particular, this case has been pending a year, since

                                   4   Snap filed its complaint on August 3, 2018, and Croghan first asserted his counterclaims on

                                   5   August 28, 2018. ECF Nos. 1 and 15. Discovery is set to close on August 20, 2019. ECF No. 38.

                                   6   Moreover, dispositive motions are scheduled to be filed on October 31, 2019, and trial is set for

                                   7   March 16, 2020. Id. Further, this Court has already spent significant time and resources resolving

                                   8   Snap’s First Motion to Dismiss, Croghan’s motion for leave to amend, and the instant motion to

                                   9   dismiss, all of which concern Croghan’s counterclaims. To decline to exercise supplemental

                                  10   jurisdiction over Croghan’s counterclaims almost a year into this litigation and after three motions

                                  11   would not promote judicial economy, convenience to the parties, or fairness to Croghan. Thus, the

                                  12   Court DENIES Snap’s request for the Court to decline supplemental jurisdiction over Croghan’s
Northern District of California
 United States District Court




                                  13   remaining counterclaims.

                                  14   IV.    CONCLUSION
                                  15          For the foregoing reasons, the Court GRANTS IN PART with prejudice and DENIES IN

                                  16   PART Snap’s Second Motion to Dismiss. Specifically, the Court rules as follows:

                                  17              •   The motion to dismiss the first counterclaim, the Unreimbursed Business Expenses

                                  18                  counterclaim, is DENIED;

                                  19              •   The motion to dismiss the second counterclaim, the Missed Meal Period

                                  20                  counterclaim, is GRANTED with prejudice;

                                  21              •   The motion to dismiss the third counterclaim, the Missed Rest Period counterclaim,

                                  22                  is GRANTED with prejudice;

                                  23              •   The motion to dismiss the fourth counterclaim based on overtime is GRANTED

                                  24                  with prejudice;

                                  25              •   The motion to dismiss the fourth counterclaim based on unpaid bi-annual training

                                  26                  is DENIED;

                                  27
                                                                                         32
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1            •   The motion to dismiss the fifth counterclaim, the Failure to Pay Overtime

                                   2                counterclaim, is GRANTED with prejudice;

                                   3            •   The motion to dismiss the eighth counterclaim, the Compensation Upon

                                   4                Termination counterclaim, to the extent it is derivative of (1) the second

                                   5                counterclaim; (2) the third counterclaim; (3) the fourth counterclaim based on

                                   6                overtime; and (4) the fifth counterclaim is GRANTED with prejudice;

                                   7            •   The motion to dismiss the eighth counterclaim, the Compensation Upon

                                   8                Termination counterclaim, to the extent it is derivative of (1) the first counterclaim;

                                   9                and (2) the fourth counterclaim based on unpaid bi-annual training is DENIED;

                                  10            •   The motion to dismiss the ninth counterclaim, the UCL counterclaim, to the extent

                                  11                it is derivative of (1) the second counterclaim; (2) the third counterclaim; (3) the

                                  12                fourth counterclaim based on overtime; and (4) the fifth counterclaim is
Northern District of California
 United States District Court




                                  13                GRANTED with prejudice;

                                  14            •   The motion to dismiss the ninth counterclaim, the UCL counterclaim, to the extent

                                  15                it is derivative of (1) the first counterclaim; (2) the fourth counterclaim based on

                                  16                unpaid bi-annual training; (3) the sixth counterclaim; and (4) the seventh

                                  17                counterclaim is DENIED.

                                  18            •   The motion to dismiss to the extent the motion requests the Court to decline

                                  19                supplemental jurisdiction over Croghan’s remaining counterclaims is DENIED.

                                  20         Thus, the following claims remain in the case:

                                  21            •   Croghan’s first counterclaim, the Unreimbursed Business Expenses counterclaim;

                                  22            •   Croghan’s fourth counterclaim, the Failure to Pay Minimum Wage counterclaim,

                                  23                based solely on unpaid bi-annual training;

                                  24            •   Croghan’s sixth counterclaim, the Employee Itemized Wage Statement

                                  25                counterclaim;

                                  26            •   Croghan’s seventh counterclaim, the Payroll Records counterclaim;

                                  27
                                                                                      33
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
                                   1             •   Croghan’s eighth counterclaim, the Compensation Upon Termination counterclaim,

                                   2                 to the extent it is derivative of (1) the first counterclaim; and (2) the fourth

                                   3                 counterclaim based on unpaid bi-annual training;

                                   4             •   Croghan’s ninth counterclaim, the UCL counterclaim, to the extent it is derivative

                                   5                 of (1) the first counterclaim; (2) the fourth counterclaim based on unpaid bi-annual

                                   6                 training; (3) the sixth counterclaim; and (4) the seventh counterclaim.

                                   7   IT IS SO ORDERED.

                                   8

                                   9   Dated: August 1, 2019

                                  10                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                        34
                                  28   Case No. 18-CV-04686-LHK
                                       ORDER GRANTING IN PART WITH PREJUDICE AND DENYING IN PART SECOND MOTION TO DISMISS
                                       COUNTERCLAIMS
